Dismissed and Memorandum Opinion filed April 17, 2008







Dismissed
and Memorandum Opinion filed April 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00097-CV
____________
 
JAMES AJIM@ RUTHERFORD, Appellant
 
V.
 
LINDA A. GALVAN, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 07-CV-154,598A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a summary judgment made final by a severance order signed
December 20, 2007.  On April 10, 2008, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
17, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.